Citation Nr: 0331130	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-32 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions 
of 38 U.S.C. § 1151 (West 2002) for residuals of a right 
hand injury, claimed as due to VA medical or surgical 
treatment in 1993.

2.  Entitlement to an initial compensable rating for chronic 
sinusitis.  

3.  Entitlement to an initial compensable rating for 
numbness of the left calf.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2000 and February 2000 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board remanded the case for further development and 
adjudication in June 2003.  In the September 2003 Informal 
Hearing Presentation, the veteran's representative correctly 
pointed out that the RO failed to take the requested actions 
outlined in the remand.  Therefore, for the reasons stated 
below, these matters must be remanded again.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  


A review of the claims folders reveal that the RO did not 
issue a development letter consistent with the notice 
requirements of the VCAA which address the current issues on 
appeal.  Even after receiving explicit instructions to do so 
in the Board's June 2003 remand, the RO did not issue the 
letter.  In this regard, the Board points out that the CAVC 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  

Where the remand orders of the Board or the CAVC are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Further, the Board points out that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded to cure a 
procedural defect and further development, the VBA AMC must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  


The veteran filed his claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 in October 
1998.  The statutory law governing this claim provides that, 
if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; see also 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(2003).  

Pursuant to the provisions of 38 U.S.C.A. § 1151, for claims 
filed on or after October 1, 1997, benefits are precluded in 
the absence of evidence of VA carelessness, negligence, lack 
of proper skill, error in judgment, or an unforeseen event.  
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see 
also VAOPGCPREC 40-97.  Thus, evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment, or an 
unforeseen event is required for the veteran to prevail.

The veteran alleges that he currently suffers from residuals 
of a right hand injury due to surgery performed on the hand 
at a VA facility in 1993.  A medical opinion concerning this 
claim has not been provided.  The Board points out that 
questions pertaining to the presence of disease involves 
diagnostic skills and is within the realm of medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, a medical opinion should be secured.  Since the 
Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found; this is a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).  With regard to 
the increased rating claims, the Board notes that the 
question of staged ratings should be addressed.  




The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.   

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file





3.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or 
other appropriate medical specialist 
including on a fee basis if necessary to 
determine whether it is at least as 
likely as not that the veteran incurred 
additional disability claimed as 
residuals of a right hand injury as the 
result of VA medical care.  

The claims folder and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

All pertinent symptomatology and 
findings should be reported in detail.  
In particular, the examiner should offer 
an opinion as to whether the surgery 
performed in 1993 resulted in an 
increase in severity of a right hand 
disability.  

The examiner should address whether it 
is at least as likely as not that any 
additional disability was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on VA's part.  A 
complete rationale must be provided for 
all opinions expressed.  


5.  Thereafter, the VBA AMC should 
review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the VBA AMC should review 
the requested examination report(s) and 
required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the VBA 
AMC should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement 
to compensation under 38 U.S.C. § 1151 
for right hand injury residuals.  

The VBA AMC should also readjudicate 
the claims of entitlement to initial 
compensable evaluations for chronic 
sinusitis and for numbness of the left 
calf, including consideration of staged 
ratings as set forth in Fenderson v. 
West, 12 Vet. App 119 (1999).  

The readjudication of all of the issues 
on appeal should include consideration 
of all evidence of record, including 
the evidence added to the record since 
the January 2003 supplemental statement 
of the case.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until his is notified by the VBA 
AMC; however, the veteran is hereby notified that failure 
without good cause shown to report for any VA scheduled 
examination(s) may adversely affect the outcome of his 
claim, and may result in its denial.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


